Case 3:18-cv-13245-RHC-APP ECF No. 49, PageID.359 Filed 03/04/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MICHAEL MALEY,

       Plaintiff,

v.                                                             Case No. 18-13245

SPECIALIZED LOAN SERVICING, L.L.C.,
and, E*TRADE BANK,

     Defendants.
__________________________________/

     ORDER STRIKING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
       DIRECTING DEFENDANTS TO REFORMAT AND REFILE THE MOTION

       Plaintiff Michael Maley asserts claims against Defendant Specialized Loan

Servicing, L.L.C., under the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601,

et seq., breach of contract, the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692e

and 1692f, and the Michigan Occupational Code, Mich. Comp. Laws § 339.915. (ECF

No. 21.) Plaintiff also brings a breach of contract claim against Defendant E*Trade

Bank. (Id.) The dispute centers around the collection of a debt secured by a mortgage

on Plaintiff’s principal dwelling. (Id.)

       Discovery began on July 2, 2019, and on February 24, 2021, Defendants moved

for summary judgment. (ECF No. 47.) Defendants’ motion does not contain a statement

of material facts, and facts that Defendants contend are uncontested are not listed in

numbered paragraphs. In fact, the motion does not include any fact section.

       The court’s scheduling order, issued on July 2, 2019, states:

       A Rule 56 motion must begin with a “Statement of Material Facts.” Such a
       Statement is to be included as the first section of the Rule 56 Motion, but
       the pages of that section do not count against the page limit for briefs. The
Case 3:18-cv-13245-RHC-APP ECF No. 49, PageID.360 Filed 03/04/21 Page 2 of 2




        Statement must consist of numbered paragraphs briefly describing each
        material fact underlying the motion. Each proffered fact must be supported
        by a citation to record evidence, presented in a separate Fact Appendix.

(ECF No. 27, PageID.176-77.)

        The court will strike Defendants’ motion for summary judgment and direct

Defendants to refile their motion with a statement of material facts. Once the motion is

refiled, standard briefing deadlines will apply. See E.D. Mich. LR 7.1(e)(1). In future

motion practice, the court expects both parties to comply with the briefing requirements

described in the court’s July 2, 2019, scheduling order. The procedures identified in the

order are not mere formalities or make-work, but are designed to improve efficiency and

assist the court in its review of the motion at hand. Accordingly,

        IT IS ORDERED that Defendants’ Motion for Summary Judgment (ECF No. 47)

is STRICKEN from the docket.

        IT IS FURTHER ORDERED that Defendants are DIRECTED to refile their Motion

for Summary Judgment with a statement of material facts, in compliance with the court’s

July 2, 2019, scheduling order (ECF No. 27), by March 15, 2021. Standard briefing

deadlines will begin to run after Defendants’ motion is refiled. See E.D. Mich. LR

7.1(e)(1).

                                                            s/Robert H. Cleland              /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: March 4, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 4, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                   /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-
13245.MALEY.OrderStrikingDefendantsMotionforSummaryJudgment.RMK.docx

                                                       2
